DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 12, it is unclear how one or more sealing elements “address” vacuum leaks. There are no metes and bounds of addressing leaks.
In Claim 14, it is unclear what the metes and bounds of “a coefficient of static friction between the inner layer and the outer layer approaches one.” It is unclear how close to one this limitation includes. Claim 15 depends on Claim 14.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-7, 9, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hatano et al. (US 2021/0316444; 102(a)(2) date Feb. 6, 2019; FIG. 10) (“Hatano”).
Claim 1: links comprising a first link and a second link (17/18/19); joints among the links (11/12/13/14), a joint being between the first link and the second link to enable relative movement between the first link and the second link; an end effector (107/103/etc.) connected in series with one of the joints; and a hose assembly connected to the end effector, the hose assembly comprising: a hose (112/111/110) having a first end for making connection to a vacuum source and a second end for making connection to the end effector (“dust collector 109 including a vacuum pump (suction pump)”); wherein the hose assembly has a cross-section and has a length between the first end and the second end, and wherein an elasticity of the hose assembly is greater along the length of the hose assembly than along the cross-section of the hose assembly (paragraphs [0078]-[0079]; “a stretch hose 111 connected to the dust collecting hose and free to stretch in a moving direction of the support member 103”);
Claim 4: guides (101/103; 101 against 110 in FIG. 10) along at least some of the links, the guides being configured to hold the hose assembly at least partly against the links while permitting the hose assembly to stretch to accommodate movements of a joint, a link, or both a joint and a link;
Claim 5: wherein the joint is configured for rotation to cause at least partial rotation of the first link relative to the second link, the at least partial rotation causing the hose assembly to stretch (movement of links is capable of causing the hose assembly to stretch);
Claim 6: wherein the joint is configured to cause the first link to move translationally relative to the second link, where translational movement of the first link relative to the second link causes the hose assembly to stretch (translation in space relative one point of first link to one point of second link; this movement of links is capable of causing the hose assembly to stretch);
Claim 7: wherein the translational movement comprises at least one of telescopic movement, sliding movement, or linear movement (linear movement relative to points of the links);
Claim 9: the vacuum source, the vacuum source being controlled, and the hose assembly being configured, to provide substantially constant pressure to the end effector (“vacuum pump (suction pump) 109” provides pressure as claimed);
Claim 20: wherein the end effector comprises a vacuum cup, a vacuum fixture, or a vacuum actuated gripping device (vacuum fixture 112).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toothaker et al. (US 2020/0269416; Filed: Feb. 27, 2020) (“Toothaker”) in view of “Stretch Hose” (2016 Hi-Tech Duravent; https://web.archive.org/web/20170107171937/http://www.hitechduravent.com:80/stretch-hose-fl exible-hose) (“SH”).
Toothaker discloses:
Claim 1: links comprising a first link and a second link (94/96); joints among the links (FIG. 8), a joint being between the first link and the second link to enable relative movement between the first link and the second link; an end effector (98/etc.) connected in series with one of the joints; and a hose assembly connected to the end effector, the hose assembly comprising: a hose (86/100) having a first end for making connection to a vacuum source and a second end for making connection to the end effector (82/84); wherein the hose assembly has a cross-section and has a length between the first end and the second end (FIG. 8);
Claim 6: wherein the joint is configured to cause the first link to move translationally relative to the second link, where translational movement of the first link relative to the second link causes the hose assembly to stretch (translation in space relative one point of first link to one point of second link; this movement of links is capable of causing the hose assembly to stretch).

Toothaker does not directly show:
Claim 1: wherein an elasticity of the hose assembly is greater along the length of the hose assembly than along the cross-section of the hose assembly;
Claim 2: wherein an elasticity of the hose assembly along the length is such that the hose assembly, when stretched, can double in length from a relaxed position;
Claim 8: wherein the links and the joints are comprised of one or more first materials and the hose assembly is comprised of a second material; and wherein a coefficient of static friction between the one or more first materials and the second material is less than 0.2.

SH shows a similar device having:
Claim 1: wherein an elasticity of the hose assembly is greater along the length of the hose assembly than along the cross-section of the hose assembly (“Comes in stretch ratios of 3:1 to 5:1”);
Claim 2: wherein an elasticity of the hose assembly along the length is such that the hose assembly, when stretched, can double in length from a relaxed position (3:1 is greater than 2:1);
for the purpose of providing a durable hose that is long lasting to increase the apparatus life (“Durable vacuum hose”). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Toothaker as taught by SH and include SH’s similar device having:
Claim 1: wherein an elasticity of the hose assembly is greater along the length of the hose assembly than along the cross-section of the hose assembly;
Claim 2: wherein an elasticity of the hose assembly along the length is such that the hose assembly, when stretched, can double in length from a relaxed position;
for the purpose of providing a durable hose that is long lasting to increase the apparatus life.

SH shows a similar device having:
Claim 8: wherein the links and the joints are comprised of one or more first materials and the hose assembly is comprised of a second material; and wherein a coefficient of static friction between the one or more first materials and the second material is less than 0.2 (construction: structural steel support wire with TPE wall, or TPE with particular outer profile as shown below);

    PNG
    media_image1.png
    387
    445
    media_image1.png
    Greyscale

for the purpose of providing a durable hose that is long lasting to increase the apparatus life. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Toothaker as taught by SH and include SH’s similar device having:
Claim 8: wherein the links and the joints are comprised of one or more first materials and the hose assembly is comprised of a second material; and wherein a coefficient of static friction between the one or more first materials and the second material is less than 0.2;
for the purpose of providing a durable hose that is long lasting to increase the apparatus life.
It has been shown that it is within the skill of one of ordinary skill in the art to optimize a range of values, here for coefficient of static friction, through routine experimentation with different materials for the first material (MPEP 2144.05). Therefore, it is obvious that through routine experimentation with different materials that the coefficient of static friction between the one or more first materials and the second material is less than 0.2 for the purpose of providing a durable hose that is long lasting to increase the apparatus life.



Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toothaker in view of SH, Pritulsky (US 3546656), and Williams (“Roboden is cable you can stretch”). Toothaker discloses all the limitations of the claims as discussed above.
Toothaker does not directly show:
Claim 3: wherein the hose assembly comprises an electrical cable embedded therein, the electrical cable having an elasticity that is at least as great as the elasticity of the length of the hose.

Pritulsky shows a similar device having:
Claim 3: wherein the hose assembly comprises an electrical cable embedded therein (Fig. 1, 6 inside 1);
for the purpose of providing a durable hose that is long lasting to increase the apparatus life. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Toothaker and SH as taught by Pritulsky and include Pritulsky’s similar device having:
Claim 3: wherein the hose assembly comprises an electrical cable embedded therein, the electrical cable having an elasticity that is at least as great as the elasticity of the length of the hose;
for the purpose of providing a durable hose that is long lasting to increase the apparatus life.

 Williams shows a similar device having:
Claim 3: the electrical cable having an elasticity that is at least as great as the elasticity of the length of the hose (“expand by up to 40 percent of its length”);
for the purpose of providing a durable hose with electrical cable inside it that is long lasting to increase the apparatus life. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Toothaker, SH, and Pritulsky as taught by Williams and include Williams’s similar device having:
Claim 3: wherein the hose assembly comprises an electrical cable embedded therein, the electrical cable having an elasticity that is at least as great as the elasticity of the length of the hose;
for the purpose of providing a durable hose with electrical cable inside it that is long lasting to increase the apparatus life.
It has been shown that it is within the skill of one of ordinary skill in the art to optimize a range of values, here for elasticity, through routine experimentation (MPEP 2144.05). Therefore, it is obvious that the electrical cable having an elasticity that is at least as great as the elasticity of the length of the hose since the electrical cable breaking within a hose would render the apparatus destroyed which is to be avoided.

Claims 14-15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toothaker in view of SH and Watanabe et al. (US 4469729) (“Watanabe”). Toothaker discloses all the limitations of the claims as discussed above; and
Claim 19: wherein the hose assembly further comprises terminus fittings at the first end and the second end (FIG. 8 at 82 and 84).
Toothaker does not directly show:
Claim 14: wherein the hose is an inner layer comprised of rubber; and wherein the hose assembly further comprises an outer layer that surrounds the hose, where a coefficient of static friction between the inner layer and the outer layer approaches one;
Claim 15: wherein the outer layer comprises at least one of spandex or nylon;
Claim 17: wherein the hose assembly further comprises an outer layer over the hose; and wherein the hose comprises at least one of: a coiled support structure, braided elastomer, parallel elastomer, or a stretch tubing having a thickness configured so as not to collapse under atmospheric pressure when vacuum is applied to the stretch tubing;
Claim 18: wherein the outer layer comprises a stretch fabric sleeve that surrounds an entire length of the inner layer.

Watanabe shows a similar device having:
Claim 14: wherein the hose is an inner layer comprised of rubber (column 3, line 43 to column 4, line 42, “rubber hose body 5”); and wherein the hose assembly further comprises an outer layer that surrounds the hose (12), where a coefficient of static friction between the inner layer and the outer layer approaches one (column 3, line 43 to column 4, line 42);
Claim 15: wherein the outer layer comprises at least one of spandex or nylon (column 4, lines 20-27);
Claim 17: wherein the hose assembly further comprises an outer layer over the hose (12); and wherein the hose comprises at least one of: a coiled support structure, braided elastomer, parallel elastomer, or a stretch tubing having a thickness configured so as not to collapse under atmospheric pressure when vacuum is applied to the stretch tubing (column 4, lines 20-27);
Claim 18: wherein the outer layer comprises a stretch fabric sleeve that surrounds an entire length of the inner layer (column 4, lines 20-27);
for the purpose of eliminating joint cracking in the hose assembly to lengthen the working life of the apparatus (column 3, lines 6-10). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Toothaker and SH as taught by Watanabe and include Watanabe’s similar device having:
Claim 14: wherein the hose is an inner layer comprised of rubber; and wherein the hose assembly further comprises an outer layer that surrounds the hose, where a coefficient of static friction between the inner layer and the outer layer approaches one;
Claim 15: wherein the outer layer comprises at least one of spandex or nylon;
Claim 17: wherein the hose assembly further comprises an outer layer over the hose; and wherein the hose comprises at least one of: a coiled support structure, braided elastomer, parallel elastomer, or a stretch tubing having a thickness configured so as not to collapse under atmospheric pressure when vacuum is applied to the stretch tubing;
Claim 18: wherein the outer layer comprises a stretch fabric sleeve that surrounds an entire length of the inner layer;
for the purpose of eliminating joint cracking in the hose assembly to lengthen the working life of the apparatus.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toothaker in view of SH, Watanabe, and Joesten (US 2020/0055201; 102(a)(2) date Mar. 31, 2017). Toothaker discloses all the limitations of the claims as discussed above.
Toothaker does not directly show:
Claim 16: wherein the hose assembly comprises a sleeve around the hose, the sleeve and the hose being comprised of different materials; wherein the robot has a surface comprising aluminum; and wherein a coefficient of static friction between the surface of the robot and the sleeve is less than 0.2.

Watanabe shows a similar device having:
Claim 16: wherein the hose assembly comprises a sleeve around the hose, the sleeve and the hose being comprised of different materials (column 3, line 43 to column 4, line 42);
for the purpose of eliminating joint cracking in the hose assembly to lengthen the working life of the apparatus (column 3, lines 6-10). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Toothaker and SH as taught by Watanabe and include Watanabe’s similar device having:
Claim 16: wherein the hose assembly comprises a sleeve around the hose, the sleeve and the hose being comprised of different materials;
for the purpose of eliminating joint cracking in the hose assembly to lengthen the working life of the apparatus.

Joesten shows a similar device having:
Claim 16: wherein the robot has a surface comprising aluminum (paragraph [0076]); and wherein a coefficient of static friction between the surface of the robot and the sleeve is less than 0.2;
for the purpose of providing a light-weight metal for the robot that increases operating efficiency due to reduction in robot weight. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Toothaker, SH, and Watanabe as taught by Joesten and include Joesten’s similar device having:
Claim 16: wherein the robot has a surface comprising aluminum; and wherein a coefficient of static friction between the surface of the robot and the sleeve is less than 0.2;
for the purpose of providing a light-weight metal for the robot that increases operating efficiency due to reduction in robot weight. 
It has been shown that it is within the skill of one of ordinary skill in the art to optimize a range of values, here for a coefficient of static friction between the surface of the robot and the sleeve, through routine experimentation (MPEP 2144.05). Therefore, it is obvious that a coefficient of static friction between the surface of the robot and the sleeve is less than 0.2 for increased life of the robot.
Allowable Subject Matter
Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5777267 discloses flexing hoses 45/60/70.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerald McClain/Primary Examiner, Art Unit 3652